Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
On page 2, line 20, change “the outer surface of the housing” to --- an outer surface of a housing ---.
On page 3, line 16, after “image forming apparatus” insert --- 100 ---.
On page 4, line 5, change “is pressed against” to --- are pressed against ---.
On page 8, line 20, change “the driver” to -- a driver --.
On page 9, lines 1 and 5, after each occurrence of “body” insert --- 103 ---.
On page 9, line 20, after “interfere” insert --- with ---.
On page 11, line 22, change “the connector” to --- a connector ---.
On page 11, line 26, reference numeral “66” is used to identify a power supply harness, however, reference numeral “66” does not appear to be shown in any of the figures.
On page 11, line 29, change “the connector to --- a connector ---.
On page 11, line 29, reference numeral “70” is used to identify a connector, however, reference numeral “70” does not appear to be shown in any of the figures.
On page 12, line 16, after “body” insert --- 103 ---.
On page 12, line 18, after “apparatus” insert --- 100 ---.
On page 13, line 29, after “outer face” insert --- 40a ---.
On page 14, line 8, after “apparatus” insert --- 100 ---.
On page 14, line 12, after “face” insert --- 40a ---.
On page 15, lines 1, 3, and 6, after “fixing device” insert --- 9 ---.
On page 15, lines 32 and 34, after “outer face” insert --- 40a ---.
On page 16, lines 10 and 13, after “outer face” insert --- 40a ---.
On page 16, line 12, after “image forming apparatus” insert --- 100 ---.
On page 16, line 13, after “fixing device” insert -- 9 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yuasa (US 7,469,112 B2).  Yuasa discloses an image forming apparatus (i.e., printer 10) in Figure 1 including: a heating device (i.e., fixing unit 15) including a heater (i.e., heat roller 15a) and a housing (Note: In Figure 1 rollers 15a and 15b are shown inside a rectangular box, i.e., a housing); and an airflow generator (i.e., fan 27) facing an outer face of the housing (See Figure 1 in which arrows show airflow around the outside of the fixing unit supplied by the fan).

Allowable Subject Matter
	Claims 1-10 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a heating device including: a heater; a housing; an airflow path configured to flow air from an airflow generator into the housing; and an outer airflow path configured to flow air from the airflow generator to an outer face of the housing.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomita et al disclose an air duct with a sensor unit on a circuit board provided inside the air duct.
Kida et al disclose a ventilation system for an image forming apparatus to cool a fixing unit.
Murano discloses an image forming apparatus including a cooling device for creating an air path through a fixing unit.
Yamanaka discloses a fixing device that includes a fixing member, a pressuring member, a cooling part and a control part.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
April 6, 2022